Citation Nr: 0945231	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Columbia, South Carolina that, in 
relevant part, denied service connection for arthritis of the 
Veteran's feet.

The Veteran testified before a Decision Review Officer (DRO) 
at the RO at a June 2005 hearing.


FINDING OF FACT

The evidence does not show that the Veteran's arthritis of 
the feet is related to his military service, including his 
activities as a paratrooper.  Arthritis was first shown many 
years after the Veteran's retirement from military service.


CONCLUSION OF LAW

The Veteran's arthritis of the feet was neither incurred in 
nor aggravated by his service, nor may this disability be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.

In this case, the Veteran was sent a letter by the RO in 
March 2004, prior to the initial adjudication of his claim, 
which informed him what the evidence needed to show in order 
to establish service connection for a claimed disability.  
This letter also informed the Veteran what information VA had 
already received in support of his claim, the types of 
evidence that VA was responsible for obtaining on behalf of 
the Veteran, and the types of evidence that VA would make 
reasonable efforts to obtain if sufficiently identified by 
the Veteran.  The letter also informed the Veteran that it 
was his responsibility to ensure that VA received all records 
that were not in the possession of a federal department or 
agency.  The Veteran was sent a second notice informing him 
about his and VA's respective duties to obtain evidence in a 
June 2004 letter that was also issued prior to the rating 
decision herein.

The Veteran was not sent the notice required by Dingess prior 
to the initial adjudication of his claim insofar as that 
decision had not yet been rendered by the Court.  However, in 
March 2006 the Veteran was sent a letter that adequately 
explained the manner whereby VA assigns disability ratings 
and effective dates.  The Veteran's claim was thereafter 
readjudicated, including in a Supplemental Statement of the 
Case (SSOC) dated in July 2005, an SSOC dated in February 
2006, and an SSOC dated in November 2006, thereby curing any 
pre-decisional notice errors.  In any event, any error in 
providing the notice required by Dingess would be harmless in 
this case insofar as service connection is denied; hence, no 
rating or effective date will be assigned.  
  
In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Evidence obtained by VA 
includes the Veteran's Record of Service, service treatment 
records, Tricare treatment records, private treatment 
records, records obtained from the Social Security 
Administration (SSA), a transcript of the Veteran's testimony 
at his June 2005 hearing at the RO, and various written 
statements and lay statements that were submitted by the 
Veteran.  A VA examination was provided in connection with 
this claim.  There is no indication that any other evidence 
exists that is relevant to this claim.  The Board notes that 
while in his October 2009 "Written Brief Presentation" the 
Veteran's representative waived RO consideration of 
additional evidence that was supposedly submitted by the 
Veteran to the Board, the claims file does not reflect that 
any such evidence exists.  Rather, the claims file shows that 
no further evidence was received by VA after the issuance of 
the November 2006 SSOC.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

II.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service or is 
due to the Veteran's service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran claims that he has arthritis of the feet that is 
due to his military service.  Specifically, the Veteran 
alleges that his arthritis of the feet was caused either by 
engaging in parachute jumps during service or by exposure to 
heat and/or cold.

There is no evidence that a foot disability to include 
arthritis was diagnosed in service.  The Veteran's service 
treatment records do not show that arthritis of the feet was 
diagnosed at any time during his service.  There is no 
indication in the service treatment records that the Veteran 
injured his feet while in service or that he complained of 
chronic pain in his feet.  There is one complaint of arch 
pain in February 1965; no diagnosis was rendered at that 
time.  The health care provider noted that the Veteran did 
not have flat feet, but he nonetheless prescribed arch 
supports for the Veteran.  There is no record of the Veteran 
receiving any follow up care for his feet.  The Veteran also 
complained that he stubbed his left toe, which then swelled 
up, on one occasion in 1962 but this apparently resolved 
without additional treatment.  

On a "Report of Medical History" dated in November 1980, 
shortly before the Veteran's retirement from military 
service, he denied having, or ever having had, foot trouble.  
His separation examination in November 1980 indicated that 
examination of the feet was normal.  

The first evidence of a symptoms of a foot disability was in 
2002, over 20 years after service separation.  The Board 
notes that this lengthy period with no evidence of pertinent 
diagnosis or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Tricare treatment 
records and private treatment records show that the Veteran 
complained of foot pain and gout since 2002.  A letter from 
the Veteran's podiatrist dated in September 2004 indicated 
that the Veteran had disabling arthritis of his feet.  While 
the Veteran's private and Tricare treatment records show that 
he currently has arthritis and gout of his feet, none of 
these records indicate that the Veteran's foot disabilities 
are related to a disease or injury that occurred during his 
military service.  Given the absence of the documentation of 
arthritis of the feet in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The probative medical evidence of record establishes that the 
current foot disability is not related to military service.  
The Veteran's feet were examined by VA in October 2006.  The 
examiner indicated that he reviewed the claims file in 
connection with the examination.  At that time, the Veteran 
reported that he took part in approximately 100 parachute 
jumps during his service.  He related to the examiner that he 
had heel spurs and gout that involved his metatarsal 
phalangeal joints, ankles, and knees.  The Veteran reported 
that he had his first acute attack of gout approximately 10 
to 12 years ago, which was when this disability was 
diagnosed.  

The examiner noted that the Veteran seemed two have two 
separate problems with his feet.  The first involved chronic 
pain in the Veteran's toes and ankles.  The second involved 
acute attacks of gout.  Upon examination the Veteran had a 
normal range of motion of his feet and there was no evidence 
of abnormal weight bearing, weakness, or instability.  The 
toenails on his right foot were thickened.  The Veteran did 
have pain on motion of his right ankle and some tenderness of 
palpation of this ankle.  He had normal arches.  X-rays of 
the feet showed mild degenerative joint disease (DJD) of the 
feet and bilateral plantar calcaneal spurs.  X-rays of the 
ankles showed mild soft tissue swelling bilaterally and an 
accessory ossicle on the right.  The examiner diagnosed mild 
bilateral DJD of the feet and gout.  
The examiner opined that it was less likely than not that 
anything that occurred during the Veteran's military service, 
including his parachute jumps, were related to his 
disabilities of the feet.  The examiner noted that the 
Veteran had fairly mild DJD of the feet given his age, that 
he also had gout, and that the Veteran's service treatment 
records and separation examination did not really reflect any 
problems with the Veteran's feet during his service.

At his June 2005 DRO hearing, the Veteran testified that he 
had arthritis, gout, and bone spurs in his feet.  He related 
that he believed that his current foot problems were related 
to performing parachute jumps while he was in service, which 
required landing on his feet, and/or were due to exposure to 
hear or cold during his Vietnam service.  He estimated that 
he performed more than 100 parachute jumps and also rappelled 
down from helicopters on a nylon rope.  He alleged that he 
experienced problems with his feet during his service.  The 
Veteran also testified that he believed that the military 
created the problems with his feet and that he should be 
granted service connection for his feet because he 
volunteered for hazardous duty in Vietnam.

While the Veteran also submitted written statements and lay 
statements, they do not provide additional information about 
his disability of the feet, but rather related to other, 
unrelated disabilities. 

There is no competent evidence that relates the Veteran's 
current disorders of the feet to his military service.  While 
the Veteran testified that he experienced problems with his 
feet during his service at the June 2005 DRO hearing, the 
Veteran's service treatment records do not document 
complaints of chronic foot pain, although there are numerous 
treatment records documenting the Veteran's complaints of 
knee pain.  Moreover, the Veteran specifically denied having 
problems with his feet on the "Report of Medical History" 
that he completed in connection with his retirement 
examination, and his feet were noted to be normal at his 
retirement physical. The Board finds that the Veteran's 
statements made contemporaneous to his period of service, 
particularly the statements made at the retirement 
examination, to be more probative than the Veteran's 
statements made 25 years later.  

There is no evidence of continuity of symptomatology of foot 
symptoms since service.  The Veteran told a VA examiner that 
he had his first acute attack of gout 12 to 15 years prior to 
the October 2006 examination, which is many years after his 
service.  The Veteran did not report experiencing problems 
with his feet to the examiner prior to between 1991 and 1994, 
which is at least 10 years after his retirement.  Moreover, 
the Veteran's SSA records indicate that while he claimed that 
he had numerous disabilities that prevented him from working 
in support of his claim for benefits from that agency, 
including arthritis of the spine and of the knees, he did not 
claim that he had arthritis of the feet in the context of his 
SSA claim.  

Even if the Board concedes that the Veteran had continuity of 
symptoms of foot symptoms since service, the Veteran's claim 
still fails based upon the lack of medical nexus associating 
the continuity of symptoms to the current foot disability.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence 
of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As 
discussed above, the probative evidence of record establishes 
that the current foot disability is not related to any injury 
or trauma that occurred in service.  For these reasons, the 
Board finds that service connection is not warranted on the 
basis of continuity of symptomatology. 

For these reasons, the Board finds that the evidence does not 
show that the Veteran developed arthritis of the feet in 
service or within a year thereafter.  Furthermore, the 
evidence does not show that any disease or injury that 
occurred during the Veteran's service caused him to develop 
arthritis much later in life.  The VA physician who examined 
the Veteran in connection with this claim opined that it was 
less likely than not that anything that occurred during the 
Veteran's service was related to his current disabilities of 
the feet.  In support of this conclusion, the examiner noted 
that the Veteran actually had mild arthritis of the feet 
given his age, that he had gout, and that there was no 
evidence of a foot disability during the Veteran's service.  
The examiner considered the Veteran's report of parachute 
jumps in service before rendering the opinion.  There is no 
medical opinion to the contrary of record.  While the Veteran 
and his representative may believe that his parachute jumps 
and/or exposure to heat and cold in service caused him to 
develop arthritis of the feet many years after his service, 
there is no evidence that they have the requisite training or 
expertise to explain the etiology of the Veteran's current 
foot problems.  See, e.g. Wallin v. West, 11 Vet. App. 509, 
514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. 
App. 492, 494-495 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for arthritis of the feet is denied.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


